Exhibit 99.1 DR Services, LLC Financial Statements and Supplementary Information For the Years Ended December 31, 2011 and 2010 Table of Contents Page Report of Independent Registered Public Accounting Firm F-2 Statements of Assets, Liabilities, and Member Equity F-3 Statements of Income, Expenses and Member Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 F-1 To the Members of DR Services, LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying statements of assets, liabilities and members' equity of DR Services, LLC as of December 31, 2011 and 2010, and the related statements of income, expenses and member equity and cash flows for the years ended December 31, 2011 and 2010. DR Services, LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of DR Services, LLC as of December 31, 2011 and 210, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010 in conformity with accounting principles generally accepted in the United States of America. MartinelliMick PLLC Spokane, Washington June 4, 2012 F-2 DR Services, LLC Statements of Assets, Liabilities, and Members’ Equity As of December 31, 2011 and 2010 ASSETS Current Assets Cash in Banks $ $ Accounts Receivable, net Accounts Receivable - Related Party - Due from Employees Due from ERG - Total Current Assets Fixed Assets Furniture Fixtures & Equipment Accumulated Depreciation ) ) Total Fixed Assets TOTAL ASSETS $ $ LIABILITIES & MEMBERS’ EQUITY Current Liabilities Accounts Payable $ $ Payroll Liabilities - Due to ERG - Credit Card at Chase Web Notes Payable Note Payable - Related Party Total Current Liabilities Total Liabilities Members’ Equity Total Members’ Equity TOTAL LIABILITIES & MEMBERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-3 DR Services, LLC Statements of Income, Expenses and Members’ Equity For the years ended December 31, 2011 and December 31, 2010 Sales $ $ Cost of Sales Gross Profit Expenses Bad Debt Expense - Depreciation Office and Administration Expense Commissions Professional Fees Rent Travel & Entertainment Utilities Vehicle Expense Total Expense Net Ordinary Income Other Income (Expenses) Interest Income - Interest Expense ) ) Total Other Expenses ) ) Net Income Beginning Members’ Equity Members’ Contributions - Members’ Distributions ) ) Ending Members’ Equity $ $ The accompanying notes are an integral part of these financial statements. F-4 DR Services, LLC Statements of Cash Flows For the years ended December 31, 2011 and December 31, 2010 OPERATING ACTIVITIES Net Income $ $ Depreciation Adjustments to reconcile Net Income to net cash provided by operating activities: Accounts Receivable ) ) Accounts Receivable - Related Party ) - Due from Employees ) Accounts Payable Payroll Liabilities ) Other Payables ) Accrued Interest - Due from ERG ) Due to ERG - Net Cash Provided by Operating Activities INVESTING ACTIVITIES Transportation Equipment Purchased ) - Net Cash Used by Investing Activities ) - FINANCING ACTIVITIES Proceeds from Related Party Notes Payable Payments on Related Party Notes Payable ) ) Proceeds from Note Payable - Payments on Note Payable ) ) Members’ Contributions - Members’ Distributions ) ) Net cash Used by Financing Activities ) ) Net Cash Increase for Period Cash at Beginning of Period Cash at End of Period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Taxes paid $
